                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW MEXICO

JOE SAENZ, Parent,
on behalf of V.S., Student,

      Plaintiff,

v.                                                    No. CV 18-954 GBW/CG

BOARD OF EDUCATION OF SILVER
CONSOLIDATED SCHOOLS, et al.,

      Defendants.

                      ORDER SETTING TELEPHONIC HEARING

      THIS MATTER is before the Court on Defendant New Mexico Public Education

Department’s Motion to Stay Discovery, (Doc. 19), filed January 2, 2019 and having

conferred with counsel about a mutually-convenient date, time, and location. IT IS

HEREBY ORDERED that a hearing will be held by telephone on Monday, February

11, 2019, at 10:30 a.m.

      Parties shall call Judge Garza’s AT&T Teleconference line at (877) 810-9415,

follow the prompts, and enter the Access Code 7467959, to be connected to the

proceedings.




                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
